Citation Nr: 0714773	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued the noncompensable evaluation for the 
veteran's service-connected bilateral hearing loss.

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
demonstrates that, at its most limited, the veteran's 
hearing, as documented by the June 2004 VA audiological 
evaluation, showed puretone thresholds in four frequencies 
from 1000 to 4000 Hertz which averaged 59 decibels in the 
veteran's service-connected right ear, with a speech 
recognition of 92 percent, corresponding to Level II hearing.  
Puretone thresholds averaged 54 decibels in the veteran's 
service-connected left ear, with speech recognition of 92 
percent, corresponding to Level I hearing.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
4.85-4.87, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts that a compensable evaluation is 
warranted for his service-connected bilateral hearing loss.  
In an April 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective December 15, 2003.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2006).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2006).  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id.

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The record indicates that the veteran has undergone several 
audiological examinations since April 2004.  Audiological 
testing performed in April 2004 showed the following puretone 
thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
20
65
70
70
LEFT
15
65
65
65

Average puretone thresholds were 56 decibels in the right ear 
and 53 decibels in the left ear.  The veteran had Maryland 
CNC test scores of 92 percent for both ears.  The audiologist 
stated that the veteran had moderately-severe high frequency 
sensorineural hearing loss.

In June 2004, the veteran underwent a VA audiological 
examination.  Audiological testing showed puretone 
thresholds, in decibels, as follows:
 


HERTZ



1000
2000
3000
4000
RIGHT
25
70
70
70
LEFT
15
65
70
65

Average puretone thresholds were 59 decibels in the right ear 
and 54 decibels in the left ear.  The veteran had Maryland 
CNC test scores of 92 percent in both ears.  The audiologist 
found that the veteran had bilateral high frequency 
sensorineural hearing loss.

In a June 2004 VA outpatient treatment record, audiological 
testing performed by VA showed puretone thresholds, in 
decibels, as follows:  
 


HERTZ



1000
2000
3000
4000
RIGHT
20
65
70
70
LEFT
15
65
65
65

Average puretone thresholds were 56 decibels in the right ear 
and 53 decibels in the left ear.  The veteran had Maryland 
CNC test scores of 80 percent in the right ear and 92 percent 
in the left ear.  

Lastly, the veteran had an audiological evaluation in March 
2005.  The testing showed puretone thresholds, in decibels, 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
75
75
75

At that time, the veteran had a Maryland CNC test score of 88 
percent in the right ear.  Audiometric test results for the 
left ear were not reported in the March 2005 VA outpatient 
treatment record; therefore, the Board will not rely on this 
audiological evaluation in making its final determination.  

The veteran's audiological tests conducted since 2004 show 
some fluctuations in the threshold levels.  None of the 
audiological tests; however, indicate that the veteran is 
entitled to an increased evaluation.  Based upon the results 
of the April 2004 audiological evaluation, from Table VI of 
38 C.F.R. § 4.85, a Roman numeral I is derived for the right 
ear and a Roman numeral I is derived for the left ear.  Thus, 
neither is the "better" ear.  A noncompensable evaluation 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
row I with column I.  Thus, at the time of the April 2004 
audiological evaluation, the veteran's bilateral hearing loss 
disability was 0 percent disabling.

The next two audiological evaluations conducted in June 2004 
show results that when applied to the hearing loss tables, 
establish a bilateral hearing loss disability that is 
noncompensably disabling.  For example, based upon the June 
2004 VA examination results, a Roman numeral II is derived 
for the right ear and a Roman numeral I is derived for the 
left ear.  Based upon the June 2004 VA outpatient 
audiological evaluation results, a Roman numeral IV is 
derived for the right ear and a Roman numeral I is derived 
for the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting the 
applicable rows with the applicable columns.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the veteran's 
situation as the audiometric results of the evaluations did 
not show puretone thresholds of loss of 55 decibels or 
greater in the four relevant frequencies for both ears.  
However, the provisions of 38 C.F.R. § 4.86(b) are applicable 
to the veteran's June 2004 VA examination because the right 
ear manifested 25 decibels at 1000 Hz and 70 decibels at 2000 
Hz.  When this is present, a determination will be made as to 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Id.  The Board notes that the veteran is not 
entitled to consideration under 38 C.F.R. § 4.86(b) for his 
left ear because the evidence does not show a puretone 
threshold of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz during the audiological 
evaluations.  

The Roman numeral designation for hearing impairment of the 
right ear under Table VIA is Roman numeral V.  As this is 
higher than the Roman numeral designation under Table VI, the 
evaluation under Table VIA will be used for the right ear.  
By combining the Roman numeral designations for hearing 
impairment of each ear (Level V in the right ear and Level I 
in the left ear) and applying them to Table VII, it also 
results in a noncompensable evaluation for the veteran's 
bilateral hearing loss.  

There is no contrary evidence of record suggesting that the 
veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.

The audiological evaluations do not show that the veteran 
warrants a compensable evaluation; therefore, the Board finds 
no basis upon which to predicate assignment of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is aware of the veteran's multiple complaints about 
not being able to hear well; however, it must be reiterated 
that disability ratings for hearing impairment are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  Nevertheless, the clinical findings establish that 
the preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss.  Therefore, the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2004 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability is 
worse than the current evaluation contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and VA outpatient treatment records dated May 
2004 to April 2005.  The veteran was also provided a VA 
examination in connection with his claim.

The Board is cognizant of the representative's assertions set 
forth in December 2005, asserting that the June 2004 VA 
examination was conducted without review of the veteran's 
claims file, and in May 2007, asserting that the June 2004 VA 
examination was stale for rating purposes.  Nonetheless, the 
Board finds that the evidence is adequate for rating 
purposes.  As previously noted, VA examinations were 
conducted in April 2004 and June 2004.  Clinical findings 
recorded were valid and adequately demonstrated the veteran's 
hearing loss.  Additionally, although the March 2005 
audiology report only recorded findings for the right ear, it 
is noted that on an audiology note recorded that same day, 
the examiner wrote, "right ear hearing re-checked.  Decrease 
in hearing levels at 250-500Hz, otherwise hearing unchanged 
since 2004 evaluation . . . ." (Emphasis added); see 
Audiology Note dated March 21, 2005.  In light of the 
foregoing, the Board finds that no additional development is 
warranted in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


